FILED
                            NOT FOR PUBLICATION                             OCT 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 13-50218

               Plaintiff - Appellee,              D.C. No. 2:09-cr-01005-TJH

  v.
                                                  MEMORANDUM *
CANDACE MARIE ZIE,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Terry J. Hatter, Jr., District Judge, Presiding

                            Submitted October 15, 2013 **

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Candace Marie Zie appeals from the district court’s judgment revoking

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Zie contends that her admission that she tested positive on two occasions to

having methamphetamine in her system was not voluntary. She contends that she

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
was coerced into admitting the violations by the district court’s implied threat of a

longer sentence if she put the government to its burden. This argument fails. The

record reflects that, before the court made the challenged statements, Zie was

prepared to admit to violating the terms of her supervised release by testing

positive. Thus, Zie has not shown that her admission resulted from coercion.

      AFFIRMED.




                                           2                                     13-50218